Title: To Thomas Jefferson from Joseph Carrington Cabell, 30 January 1826
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
30 Jan. 1826.
Your circular to Mr Johnson, Mr Loyall & myself relative to the appointment of a successor to Mr Gilmer, and your favor of 20th inst by your Grandson respecting the sale of your property, have both come safely to hand & both commanded much of my attention.Mr Johnson was requested to write a reply  in conformity to the results of a conference between himself, Mr Loyall, Genl Cocke, & myself, on the subject of your circular. To that letter I will add one or two remarks. Were we now to appoint a Professor of Law, he would be unable to deliver a course of Lectures during the present year: & yet the public would expect him to do so. He would be subject to the lash of public censure, either for not lecturing at all, or for delivering an imperfect course. If the appointment should not be made till the spring, the Professor will not be expected to lecture till the end of the year. It is better to keep the place vacant for another year, than to make a bad appointment, or to commence with inadequate preparation. I think I am duly sensible of the chief source of your apprehensions from delay: and will do my utmost to avert any appointment that would be disagreeable to you. I shall endeavor to secure the requisite cooperation. Such of the persons named in the list of names which you were good enoug to forward, as are not predetermined not to accept, would not probably procure a majority of votes. Such is the impression which I have received from what I have seen and heard from the Visitors in town. I have conversed very freely with Judges Carr & Green, & find both inflexible. Mr John T. Lomax of Fredericksburg is very strongly recommended by Judge Brooke & others. I have made up no opinion, but mention it for your information. I will give you further information as soon as possible.You have probably heard of the repulse which Mr Taylor has met with in the House of Delegates. I hope it will not have a very injurious effect. I confess I was this time very much deceived—which is ascribable to my having been drawn from town by the death of my brother in law. All sorts of opposition were united on this occasion. The business was not conducted with entire prudence. The College interest is now strong & importunate. The bill respecting Wm & Mary was sent by me to all the proposed sites, and it has had a great effect over the country. It has alarmed certain interests & awakend new energy. The general interest will ultimately triumph. Probably nothing can be done this session: but a year or two will bring all to rights. There is already a considerable reaction: but it is uncertain whether any  new afford ought to be made this session. Some think we could succeed by combining with the colleges, but I will not consent to any compromise that will commit us to a bad system. We all think that the subject of the University should lie, till your other subject is disposed of.I assure you I was truly distressed to receive your letter of the 20th, and to hear the embarrassed state of your affairs. You may rely on my utmost exertions. Your Grandson proposed that the first conference should be held at the Eagle. I prevailed on him to remove the scene to Judge Carr’s, & to invite all the Judges of the Court of appeals. Mr Coalter & my brother were unable to attend, but all the Court is with you. Mr Johnson agreed to draw the bill. I am cooperating as far as lies in my power. I wish compleat justice could be done on this occasion: but we have to deal with men as they are. Your Grandson will no doubt give you the fullest information. I will occasionally inform you how matters are progressing. In the mean time I remain very truly & sincerely yours. Joseph C. Cabell